DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 160 - 179 are pending in this application.Claims 160, 168, 176 and 179 are presented as currently amended claims.
Claims 161-167, 169-175, and 177-178 are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 160-163, 168-171, 173-175, and 178-179 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ("Transit Signal Priority (TSP): A Planning and Implementation Handbook") in view of Kim et al. (US 10203699 B1) in view of Aoude (US 20190287403 A1). As regards the individual claims:
Regarding claim 160, Smith teaches a:
transit management system (Smith: pg. 004; solution that includes both transit vehicles and systems, and traffic control equipment and their respective systems [which] facilitates the movement of transit vehicles (usually those in-service), either buses or streetcars, through traffic-signal controlled intersections)
However, Smith does not explicitly teach:
operable to control connected and automated transit vehicles (CATVs); however, Kim does teach:
operable to control connected and automated transit vehicles (CATVs) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) (Kim: ¶ 017; Col. 6, lns. 13-14; vehicle platform(s) 103 include a vehicle, an automobile, a bus)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Kim because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Kim teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
said transit management system configured to send individual CATVs detailed and time-sensitive control instructions for vehicle routing, lane changing, and turning (Kim: ¶ 062; Col. 15, ln. 66 – Col. 16, ln. 2; Each RSU 105 may one or many different objectives depending on its local situation, such as maintaining smooth traffic, avoiding an accident, using a particular lane, and so on.) 
None of the previously applied art teaches:
wherein said transit management system comprises: a) a roadside unit (RSU) network; however, Aoude teaches:
wherein said transit management system comprises: a) a roadside unit (RSU) network (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Aoude because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Smith and Aoude’s base systems are similar vehicular control and intersection management systems designed to improve flow and safety; however, Aoude’s system has been improved by the use of RSE capable of aggregating more sources of sensor data than Smith. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aoude’s known improvement to Smith using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide a greater amount of data to use in algorithms designed to improve safety and performance by giving a more complete picture of system interactions.
Kim further teaches:
that receive data from transit vehicles, detect traffic conditions, and send control instructions to transit vehicles (Kim: ¶ 013; Col. 4, ln. 64 – Col. 5, ln. 5; RSU exchange vehicle information and control commands via wireless communication (e.g., dedicated short-range communications (DSRC)). The RSU uses the vehicle information to remotely determine the ADAS commands and the vehicle processes and implements the commands. When certain termination conditions are met, such as the vehicle existing the coverage area of the RSU, the vehicle controller may assume sole control.) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) 
b) a traffic control unit (TCU) and traffic control center (TCC) network that process information and traffic operations instructions and provide time sensitive control instructions to transit vehicles (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network]) (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).)

    PNG
    media_image1.png
    452
    820
    media_image1.png
    Greyscale

c) vehicle onboard units (OBU) (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
d) traffic operations centers (TOC) (Smith: Fig. 006; Traffic Management Center)

    PNG
    media_image2.png
    579
    837
    media_image2.png
    Greyscale

and e) a cloud-based platform configured to provide information and computing services (Smith: pg. 037; TSP deployment sites [in one case has] developed a standalone system for retrieving data at the controller and transmitting the data via cellular communications to an internet-accessible archived database, which can be used to verify operational status and perform various types of analyses)
wherein said RSUs comprise a communications module, a sensing module, and a data processing module (Kim: ¶ 013; Col. 4, ln. 64 – Col. 5, ln. 5; RSU exchange vehicle information and control commands via wireless communication (e.g., dedicated short-range communications (DSRC)). The RSU uses the vehicle information to remotely determine the ADAS commands and the vehicle processes and implements the commands. When certain termination conditions are met, such as the vehicle existing the coverage area of the RSU, the vehicle controller may assume sole control.)
Kim further teaches:
and generate and provide vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
wherein said TCC is a computational module that is configured to optimize traffic operations, provide data processing and archiving functionality, and provide human operations interfaces (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).) (Smith: pg. 119; Archived data allows them to evaluate from history. Traffic control system log tracks whether priority was requested . . . LADOT and MTA Also do monthly queries of individual buses to see how often it has run and whether it hasn’t shown up.)
said TCU is a computational module that is configured to provide automated real-time vehicle control and data processing (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network])
and TCC and TCU generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and wherein said OBU is configured to perform vehicle control functions by controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) (Kim: ¶ 020; Col. 6, lns. 65 – Col. 7, ln 9; local ADAS controller 122 is computer logic executable to provide local ADAS control of vehicle. For example, the local ADAS controller 122 may receive data from one or more sensors 113 of the vehicle 103, receive data from the remote ADAS controller 122, switch between managing the local control of one or more ADAS(s) of the vehicle 103 two facilitating the remote control of the one or more ADAS(s) by the remote ADAS controller 122, abort the remote ADAS control by remote ADAS controller 122, augment parameters of the actuator(s) 128 of the vehicle 103 to adjust one or more dynamics of the vehicle number 103, etc.)
Regarding claim 161, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) at least one of dedicated CATV lanes, non-dedicated lanes, (Smith: pg. 021; Physical priority in traffic flow (separated bus lane)) 
 and dynamic CATV-only lanes (Smith: pg. 008; An example would be an exclusive left turn lane for transit vehicles. The left turn phase is only displayed when a transit vehicle is detected in the lane [dynamic configured])
b) at least one of physical barriers and logical barriers separating lanes used for CATVs from traditional lanes used by human-driven vehicles (Smith: pg. 180; Three-block section is separated by fences or barriers from the adjacent traffic lane) (Smith: pg. 049; the LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)
Regarding claim 162, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
at least one of dedicated CATV bus stops, non-dedicated CATV bus stops, curbside bus stops, and bus bay stops (Smith: pg. 029; placement of a bus stop on the [curbside] far side of an intersection provides many advantages in the design of a TSP system)
Regarding claim 163, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
at least one of manage vehicles at intersections and diverging/merging locations (Smith: pg. 008; queue jump phase shows a signal (such as a white bar) that is intended for the transit vehicle only and allows the transit vehicle to move ahead of the rest of the traffic that is waiting for a green at the intersection. An application might be the location of a near-side bus bay; the queue jump phase allows the bus to re-enter [merge] the mainstream lane before the general traffic is given a green phase to move forward.)
using priority based on the total delay and average vehicle speed (Smith: pg. 007; signal system uses cycle lengths based on the travel speed of the buses on the Denver Transit Mall so that the buses can stay in sync with the signals and so that the cross streets can be coordinated across the mall.)
Regarding claim 168, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
perform sensing methods for at least one of dedicated lanes, non-dedicated lanes, transit stations, intersections, entrances to dedicated lanes, and in CATVs, wherein a) said methods for dedicated lanes comprise monitoring CATVs by RSUs and OBUs to collect dedicated lane data; processing, fusing, and sending said dedicated lane data to the TCC/TCU network; and sharing said dedicated lane data through the cloud platform; b) said methods for non-dedicated lanes comprise monitoring all vehicles by RSUs and monitoring the environment of CATVs by OBUs to collect non- dedicated lane data; processing, fusing, and sending said non-dedicated lane data to the TCC/TCU network; and sharing said non-dedicated lane data through the cloud platform (Smith: pg. 008; [some phases are] only displayed when a transit vehicle is detected in the [shared] lane [such as the] queue jump phase shows a signal (such as a white bar) that is intended for the transit vehicle only and allows the transit vehicle to move ahead of the rest of the traffic that is waiting for a green at the intersection. An application might be the location of a near-side bus bay; the queue jump phase allows the bus to re-enter [merge] the mainstream lane before the general traffic is given a green phase to move forward.) (Smith: Fig. 002; [showing sharing of data with cloud platform]) (Smith: pg. 049; LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)

    PNG
    media_image3.png
    761
    843
    media_image3.png
    Greyscale

d) said methods for intersections comprise monitoring pedestrian and CATVs by RSUs installed at intersections (Smith: pg. 077; Traffic signals without pedestrian actuation or push buttons must rely on a recall in the traffic controller [here acting as an RSU] that ensures a pedestrian WALK indication will be displayed during each cycle. Pedestrian Recall calls up the time necessary for pedestrian timing for specific phases that do not have pedestrian actuation. For example, when pedestrian recall is on the nontransit vehicle phase, the minimum pedestrian cycle timing (Walk and Flash Don’t Walk) will occur, potentially delaying the transit vehicle.)
e) said methods for entrances to dedicated lanes comprise detecting vehicles by entrance sensors, recording vehicle identifying information, and notifying other vehicles of vehicle entrance; and (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
f) said methods for CATVs comprise monitoring the status of vehicles and passengers by OBUs and transmitting said status to RSUs (Smith: pg. 147; On the 98 B-Line, priority is granted to buses that are two or more minutes late. The TSP Master Unit has the ability to distinguish four levels of ‘lateness’, and in case of conflict, forwards the request by the most severely late bus to the controller.)
Regarding claim 169, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
perform methods relating to at least one of transit-related emergencies, incidents, safety, and security, said methods comprising: (Smith: pg. 064; software . . . allows for emergency vehicle [emergency] and railroad pre-emption [safety], as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
a) detecting and identifying events by OBUs and RSUs and producing event data (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems [which include equipment acting as RSUs] will adapt to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.)
b) transmitting event data to TOCs and the cloud-based platform (Smith: pg. 055; With heavy reliance on real-time information, buses could move as quickly as possible through traffic (utilizing TSP). Real-time arrival times could be provided directly to customers through beepers, pagers, e-mail, cell phones, PDAs and so on. With cell phones and PDAs becoming ubiquitous and AVL being rapidly deployed,)
c) analyzing and evaluating event data; d) producing action plans and CATV control strategies by the TOCs and transmitting said action plans and/or CATV control strategies to the cloud- based platform and/or TCC/TCU network (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt [(produce action plans)] to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless [(cloud)] and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.)
e) sending warnings to transit users; f) updating a scheduling and dispatching plan to produce an updated scheduling and dispatching plan and transmitting said updated scheduling and/or dispatching plan to CATVs (Smith: pg. 055; Real-time arrival times could be provided directly to customers through beepers, pagers, e-mail, cell phones, PDAs and so on. With cell phones and PDAs becoming ubiquitous and AVL being rapidly deployed,)
Regarding claim 170, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Aoude further teaches:
a) providing longitudinal and lateral control of CATVs wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed (Aoude: ¶ 037; "ground transportation” [includes] motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles).
b) detecting incidents, monitoring CATV components and sub-systems, providing real-time weather information, and adjusting speed according to detected speed zones; and (Aoude: ¶ 057; speed of will change due, for example, to traffic conditions, speed limits on the route, traffic signals, and other factors, the expected time of arrival at the intersection changes continuously [therefore are supplemented with] observed by a sensor tracking that entity either from the entity or from an external location. The data captured by these sensors can be used to model the patterns of motion, behaviors, and intentions of the entities. Machine learning can be used to generate complex models from vast amounts of data.) (Aoude: ¶ 150; An SRSE can process data received directly from sensors, or data received in broadcasts from nearby SRSEs, emergency and weather information, and other data)
And Smith further teaches:
c) providing route planning and guidance and managing transit network demand (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt [(produce action plans)] to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless [(cloud)] and fiber communications systems expand, it becomes more feasible for the transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.)
Regarding claim 171, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) dedicated lanes used by CATVs for customized and non-customized mobility services (Smith: pg. 049; LRT applications were almost exclusively deployed on dedicated right-of way (ROW) separate from vehicular traffic flow.)
b) dedicated lanes shared by CATVs and non-automated transit vehicles, wherein RSUs send control instructions to CATVs (Smith: pg. 049; streetcar systems, such as in Philadelphia, that operates on roadways with mixed traffic flow.) (Smith: Fig. 005; [showing exchange of information between OBEs in fleet vehicles and RSEs on traffic controllers]) 
and the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed; (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
and c) non-dedicated lanes shared by CATVs and human-driven vehicles (Smith: pg. 049; streetcar systems, such as in Philadelphia, that operates on roadways with mixed traffic flow.)
Regarding claim 173, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Aoude further teaches:
a) RSUs providing a location service describing CATV location without the support of vehicle-based sensors (Aoude: ¶ 146; a radar 1004 mounted on a beam 1005 above the road at the intersection will detect the entity 1002 and its speed and distance. This information can be relayed to the connected entity 1001 through the SRSE 1011 serving as a bridge between the non-connected entity 1002 and the connected entity 1001.)
b) RSUs, TCC/TCU network, and cloud-based platform providing site-specific weather and pavement condition information (Aoude: ¶ 150; An SRSE can process data received directly from sensors, or data received in broadcasts from nearby SRSEs, emergency and weather information, and other data)
While Aoude does not explicitly teach:
c) CATV control; wherein the control instructions for CATVs include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and d) CATV routing and control; Aoude does teach:
A system that uses radar to identify unequipped vehicles in an intersection, then uses an RSE to communicate their location and potentially unsafe driving maneuvers to an equipped-vehicle’s OBE such that the equipped-vehicle can warn the driver to take evasive actions in response to the unequipped vehicle’s unsafe driving maneuver. (Aoude: ¶ 225; [if an unconnected] vehicle about to merge into the same lane, process it and determine whether the maneuver presents a potential danger and if it should display a lane change warning to the vehicle's driver)
Therefore, before the effective filling date of the claimed invention, it would have be obvious to a person of ordinary skill in the art that Aoude has the teaching because changing between a manual means of an activity to an automatic means to accomplish the same result involves only routine skill in the art (In re Venner, 120 USPQ 192). Here, the use of a CATV is merely automating the evasive response taught as a manual driver response in Aoude, and as such, is obvious.
Regarding claim 174, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) hardware security; b) network and data security; and (Smith: pg. 088; Advanced (or Electronic) Fare Collection (AFC): means of collecting transit fares using an electronic medium such as a magnetic stripe or smart card (containing an embedded computer chip) which stores various data on validity, transactions, security protection)
c) reliability, resilience, and redundancy (Smith: pg. 003; method to enhance regional mobility by improving transit travel times and reliability,)
Regarding claim 175, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Aoude further teaches:
provide blind spot detection for CATVs (Aoude: ¶ 220; A BS/LCW addresses crashes where a vehicle made a lane changing/merging maneuver prior to the crashes and alerts drivers to the presence of vehicles approaching or in their blind spot in the adjacent lane)
in dedicated lanes and non-dedicated lanes, wherein (Aoude: ¶ 006; “ground transportation” [includes] motorized vehicles (autonomous, semi-autonomous, and non-autonomous) [non-dedicated lanes], and rail vehicles [dedicated lanes])
a) blind spot detection for dedicated lanes comprises collecting and fusing data collected by RSUs and OBUs describing the road and environment for CATVs and characterizing blind spots using said data; and controlling CATVs using said data b) blind spot detection for non-dedicated lanes comprises collecting and fusing data collected by RSUs and OBUs describing the road and environment for CATVs, non-automated vehicles, and moving entities on the road side; and controlling CATVs using said data; and c) displaying the data describing the road and environment for a CATV on a display in said CATV, wherein when the data collected by an RSU and OBU conflict, the confidence of each data source is used to judge and decide the final outputs (Aoude: ¶ 225; external sensors installed on the surrounding infrastructure can detect and track an unconnected vehicle attempting a lane change maneuver, collect basic information such as speed, acceleration, heading and past trajectory and transmit them to the RSE. The RSE will in turn build the predicted trajectory for the vehicle changing lanes using rule-based and machine learning algorithms, populate the required fields for the VBSM, and broadcast it on the behalf of the unconnected remote vehicle. The endangered vehicle's OBE will then receive the VBSM with information about a vehicle about to merge into the same lane, process it and determine whether the maneuver presents a potential danger and if it should display a lane change warning to the vehicle's driver. If the vehicle changing lanes is a connected vehicle, its OBE can similarly receive VBSMs from the RSE about a vehicle in its blind spot and determine whether the lane change maneuver presents a potential danger to surrounding traffic and if it should display a blind spot warning to the vehicle's driver)

Regarding claim 178, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
said cloud-based platform is configured to perform traffic state estimation and prediction algorithms to estimate the traffic state based on a weighted data fusion method, wherein weights are determined by the quality of data provided by at least one of RSU, TCC/TCU, and TOC sensors with partial or complete detection (Smith: pg. 055; traffic control systems can monitor traffic more efficiently. Future traffic control systems will adapt to shifts in traffic and will change signal timing to meet demand. As traffic controllers and software acquire higher functionality, and wireless and fiber communications systems expand, it becomes more feasible for the [cloud based] transportation systems to track and provide priority to public transit vehicles, and therefore move more people more rapidly through the transportation system.) (Smith: Fig. 002; [showing sharing of data with cloud platform])
Regarding claim 179, Smith teaches a :
A method (Smith: pg. 004; [system p]riority may be accomplished by a number of methods [taught herein])
However, Smith does not explicitly teach:
for operating and controlling connected and automated transit vehicles (CATVs), however, Kim does teach:
for operating and controlling connected and automated transit vehicles (CATVs), (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) (Kim: ¶ 017; Col. 6, lns. 13-14; vehicle platform(s) 103 include a vehicle, an automobile, a bus)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Kim because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Kim teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
said transit management system configured to send individual CATVs detailed and time-sensitive control instructions for vehicle routing, lane changing, and/or turning, (Kim: ¶ 062; Col. 15, ln. 66 – Col. 16, ln. 2; Each RSU 105 may one or many different objectives depending on its local situation, such as maintaining smooth traffic, avoiding an accident, using a particular lane, and so on.).
None of the previously applied art teaches:
wherein said transit management system comprises: a) a roadside unit (RSU) network that receive data from special vehicles; however, Aoude teaches:
wherein said transit management system comprises: a) a roadside unit (RSU) network (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Aoude because there are a finite number of predictable solutions to problem of connecting vehicles with traffic control systems and other vehicles, including DSRC, cellular, and several proprietary solutions. Consequently, the choice of DSRC and its components (RSEs and OBEs) are an obvious matter of design choice, as applicant has not disclosed that DSRC solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with other wireless technologies.
Kim further teaches:
detect traffic conditions, and send control instructions to special vehicles (Kim: ¶ 062; Col. 15, ln. 66 – Col. 16, ln. 2; Each RSU 105 may one or many different objectives depending on its local situation, such as maintaining smooth traffic, avoiding an accident, using a particular lane, and so on.)
Smith further teaches:
b) a traffic control unit (TCU) and traffic control center (TCC) network that process information and traffic operations instructions and provide time sensitive control instructions to vehicles (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network]) (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).)
c) vehicle onboard units (OBU) (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.)
d) traffic operations centers (TOC); (Smith: Fig. 006; Traffic Management Center)
and e) a cloud-based platform configured to provide information and computing services (Smith: pg. 037; TSP deployment sites [in one case has] developed a standalone system for retrieving data at the controller and transmitting the data via cellular communications to an internet-accessible archived database, which can be used to verify operational status and perform various types of analyses)
wherein said RSUs comprise a communications module, a sensing module, and a data processing module(Kim: ¶ 013; Col. 4, ln. 64 – Col. 5, ln. 5; RSU exchange vehicle information and control commands via wireless communication (e.g., dedicated short-range communications (DSRC)). The RSU uses the vehicle information to remotely determine the ADAS commands and the vehicle processes and implements the commands. When certain termination conditions are met, such as the vehicle existing the coverage area of the RSU, the vehicle controller may assume sole control.)
and generate and provide vehicle control instructions for vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
wherein said TCC is a computational module that is configured to optimize traffic operations, provide data processing and archiving functionality, and provide human operations interfaces (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).) (Smith: pg. 119; Archived data allows them to evaluate from history. Traffic control system log tracks whether priority was requested . . . LADOT and MTA Also do monthly queries of individual buses to see how often it has run and whether it hasn’t shown up.)
said TCU is a computational module that is configured to provide automated real-time vehicle control and data processing (Smith: pg. 062; Traffic signal controllers provide operational control of a signalized intersection) (Smith: Fig. 005; [showing TCU / TSCS connected to a network])
and TCC and TCU and generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; and wherein said OBU is configured to perform vehicle control functions by controlling vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction according to said vehicle control instructions (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) (Kim: ¶ 020; Col. 6, lns. 65 – Col. 7, ln 9; local ADAS controller 122 is computer logic executable to provide local ADAS control of vehicle. For example, the local ADAS controller 122 may receive data from one or more sensors 113 of the vehicle 103, receive data from the remote ADAS controller 122, switch between managing the local control of one or more ADAS(s) of the vehicle 103 two facilitating the remote control of the one or more ADAS(s) by the remote ADAS controller 122, abort the remote ADAS control by remote ADAS controller 122, augment parameters of the actuator(s) 128 of the vehicle 103 to adjust one or more dynamics of the vehicle number 103, etc.)
Claim 164 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kim in view of Aoude in view of Galon (US 20200100057 A1). As regards the claims:
Regarding claim 164, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
c) detecting the opened or closed state of a CATV door (Smith: pg. 102; Once activation points are created, granting of priority may also be linked to other factors such as activation of passenger push buttons, length of time for door openings, and historic likeliness of stopping.)
d) detecting completion of passenger onboarding and offloading (Smith: pg. 153; Modern APC systems collect data on boardings, alightings (passengers getting off the vehicle), passenger loads, vehicle location, schedule adherence, vehicle speed, and vehicle movement (e.g. idling, stop dwell time, traffic stop and go movement, etc.). Data is collected continuously during the day and downloaded automatically in the garage for subsequent analysis.)
e) coordinating entry order and stops points for CATVs arriving at a stop; and providing warnings relating to abnormal states of CATVs and managing abnormal states of CATVs (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
and f) providing warnings relating to abnormal states of CATVs and managing abnormal states of CATVs. (Kim: ¶ 002; Col. 1, ln. 20-30; One example usage of the RSU is to monitor various situations in roadways based on footage captured by surveillance cameras or data communicated by vehicles passing through its coverage area. Based on the information, the RSU communicates applicable warning signals to vehicles to avoid or be aware of various hazards (e.g., accidents, approaching emergency vehicles, severe weather conditions, etc.). FIG. 7 depicts a map 700 of an example roadway 702 that includes a plurality of RSUs situated proximate the roadway 702 in which warning signals are provide to connected cars traversing the roadway 702.)
Previously applied art does not explicitly teach:
a) determining the appropriate stop platform of a CATV; however, Galon does teach:
a) determining the appropriate stop platform of a CATV (Galon: ¶ 009; crowdsourcing method comprises: spatially clustering stop-lookup locations for the transit stop to identify a plurality of candidate clusters; determining a centroid for each of the plurality of candidate clusters and designating the plurality of centroids as a plurality of "candidate transit stop locations").
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Galon because there are a finite number of predictable solutions to picking passengers up for transportation, including accurately determining a meeting location, or stop, and accurately guiding the vehicle to that location for boarding.
Galon further teaches:
b) determining the accuracy of CATV's position in relationship to the stop platform (Galon: ¶ 010; crowdsourcing method further comprises assessing if parameters of the winning candidate transit stop location meet threshold criteria for accuracy of data and/or likelihood of reflecting the actual transit stop location.)
Claims 165, 172, and 176 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kim in view in view of Aoude in view of Khosla (US 20190248396 A1). As regards the individual claims:
Regarding claim 165, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
configured to provide at least one of
 and non-customized mobility services (Smith: pg. 178; comparisons are made between the actual arrival time and the scheduled [non-custom] time. If the bus is running on schedule then signal priority is not requested.)
Previously applied art does not explicitly teach:
provide customized mobility services; however, Khosla does teach:
provide customized mobility services (Khosla: ¶ 006; the autonomous vehicle (“AV”) can be configured among the other vehicles and railway to communicate with a rider on a peer-to-peer basis to pick up the rider on demand,).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Khosla because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 (I)). Here the predictability of custom mobility services such as taxis and ride sharing applications would motivate an inventor to apply it to CATVs.
Regarding claim 172, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Previously applied art does not explicitly teach:
configured as an open platform to provide functions for information inquiry by passengers and managers, customized automated driving services, legal and regulatory services, coordination and aid, broadcast, and/or user management; however, Khosla does teach:
configured as an open platform to provide functions for information inquiry by passengers and managers, customized automated driving services, legal and regulatory services, coordination and aid, broadcast, and user management (Khosla: ¶ 006; autonomous vehicle (“AV”) can be configured . . . to communicate with a rider on a peer-to-peer basis to pick up the rider on demand [by use of] an application on his/her cell phone, which tracks each of the AVs, and contact them or a central dispatch service using the application on the cell phone or other mobile device like a laptop.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Khosla because applying a known technique to a known method ready for improvement to yield predictable results is obvious (MPEP 2143 (I). In the instant case, using well known user management techniques to traffic and transit systems does not provide any unexpected or unobvious benefits beyond those that are expected from other applications.
Regarding claim 176, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Smith further teaches:
a) a sensing module configured to sense the environment of CATVs (Smith: pg. 064; signal control software [acting as an RSU] allows for emergency vehicle and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
b) a communication module configured to communicate with CATVs, TCUs, and the cloud (Smith: pg. 060; Alternative approaches exist for generating a request for priority: [inter alia] direct active communication from the transit vehicle (PRG-4); or communications via the transit and/or traffic management centers based on knowledge of transit vehicle location (PRG 1, 2 or 3).)
c) a data processing module configured to process, fuse, and compute the data received from the sensing module and/or communication module; d) an interface module configured to communicate between the data processing module and the communication module wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed  (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
f ) a transit station management module configured to monitor a transit station, detect passenger behavior, and control CATVs (Khosla: ¶ 084; In an example, the vehicle has a controller device coupled to the communication device to initiate movement of the drive train of the autonomous vehicle to move the autonomous vehicle to pick up the user from a pickup location along the railway system and to move the autonomous vehicle, independently from the other plurality of autonomous vehicles, along the railway system to a destination location.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Khosla because applying a known technique to a known method ready for improvement to yield predictable results is obvious (MPEP 2143 (I). In the instant case, using well known user management techniques to traffic and transit systems does not provide any unexpected or unobvious benefits beyond those that are expected from other applications.
wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller) 
 and g) an intersection management module configured to monitor pedestrians and control CATVs based on traffic conditions at intersections (Smith: pg. 077; Traffic signals without pedestrian actuation or push buttons must rely on a recall in the traffic controller that ensures a pedestrian WALK indication will be displayed during each cycle. Pedestrian Recall calls up the time necessary for pedestrian timing for specific phases that do not have pedestrian actuation. For example, when pedestrian recall is on the nontransit vehicle phase, the minimum pedestrian cycle timing (Walk and Flash Don’t Walk) will occur, potentially delaying the transit vehicle.)
wherein the control instructions include vehicle longitudinal acceleration and speed, and lateral acceleration and speed(Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
Claims 166 and 177 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kim in view of Aoude in view of Mudalige (US 20100256836 A1). As regards the individual claims:
Regarding claim 166, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. 
The applied prior art does not explicitly teach:
a) Identifying CATVs; however, Mudalige does teach:
a) Identifying CATVs (Mudalige: Fig. 020; [showing a vehicle authorization process is required to join the platoon to access terminal locations]).

    PNG
    media_image4.png
    405
    418
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Mudalige because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Mudalige teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
b) releasing CATVs from a terminal; (Mudalige: ¶. 072; a defined position within the platoon or a follower position within the platoon can be used to describe a station or a desired spot within the platoon that a vehicle should be guided to [and released from])
and intercepting unauthorized vehicles (Mudalige: Fig. 020; [showing that unauthorized vehicles would not be allowed to form into the vehicle platoon such to access the terminal locations])
c) inspecting and maintaining CATVs; d) refueling and/or recharging CATVs; e) parking CATVs; and providing customized maintenance procedures for private and/or third-party vehicles (Mudalige: ¶ 110; autonomous driving methods can be utilized to automatically park and retrieve a vehicle, recharge or refuel a vehicle, send the vehicle for maintenance, pick up parcels, or perform any other similar tasks)
Regarding claim 177, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Kim further teaches:
wherein said OBUs a) receive data from RSUs comprising CATV control instructions, travel route and traffic information, and services data wherein the control instructions include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction(Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
b) send data to RSUs comprising driver input, driver status, CATV condition data (Smith: pg. 147; On the 98 B-Line, priority is granted to buses that are two or more minutes late. The TSP Master Unit has the ability to distinguish four levels of ‘lateness’, and in case of conflict, forwards the request by the most severely late bus to the controller)
c) collect CATV data comprising engine state, speed, passenger status, dangerous goods, and surrounding objects (Smith: pg. 064; software . . . allows for emergency vehicle [surrounding objects] and railroad pre-emption, as well as transit signal priority applications [and enables s]ystem wide control strategies can be achieved by having each individual intersection controller/software send information back to the central end (traffic control center) and then redistribute it out to the individual intersection controllers.)
The applied prior art does not explicitly teach:
d) take control of a CATV in adverse weather, traffic accident, and/or communication failure; however, Mudalige does teach:
A method and system for full- or semi-autonomous control of a vehicle in which following distance and total error of the control system are adjusted based up communication values as set by DSRC packet errors and/or weather conditions that limit vehicle performance (Mudalige: ¶ 145; The term .delta.3 describes an extra margin that can be implemented for bad weather or difficult road conditions. As disclosed herein, the methods described herein can be utilized to automatically control the vehicles of the platoon [additionally, other values can be altered in an] exemplary embodiment, for 30% DSRC packet error rate (PER) @ 300 m range, the number of consecutive packet transmissions (N) required to achieve the packet reception probability P at vehicles is given by the following relationship.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Mudalige teaches the limitation because Mudalige teaches modifying the operation of the vehicle based on weather and communications conditions, but chooses to optimize those values based on driver preference and the conditions rather than always take control of the vehicle. It would have been an obvious matter of design choice to take full control in lieu of optimizing full control running, a person of ordinary skill in the art would find the implementation of the use of optimized parameters an obvious variation of setting particular settings in full autonomous controls.
Further, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Mudalige because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Mudalige teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kim in view of Aoude in view of Khosla (US 20190248396 A1)  in view of  Mudalige (US 20100256836 A1). As regards the individual claims:
Regarding claim 167, as detailed above, Smith as modified by Kim as modified by Aoude teaches the invention as detailed with respect to claim 160. Previously applied art does not explicitly teach:
a) share and obtain traffic data between said transit management system and other shared mobility systems; however, Khosla does teach:
a) share and obtain traffic data between said transit management system and other shared mobility systems (Khosla: ¶ 007; initiating movement of the autonomous vehicle [and inter alia] may communicate with other autonomous vehicles or stationary devices alongside the track or road).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Khosla because applying a known technique to a known method ready for improvement to yield predictable results is obvious (MPEP 2143 (I), here using communication systems to share traffic state data, is well known and understood in the art and is widely used by consumer products.
Khosla further teaches:
b) share and obtain traffic incidents between said transit management system and other shared mobility systems (Khosla: ¶ 012; examples can include a safety process to transport passengers or freight along the track or railway system by detecting events that can lead to an unsafe event for the passenger or freight or other objects such as cars in a cross-road.)
c) share and obtain passenger demand patterns between said transit management system and other shared mobility systems (Khosla: ¶ 010-011; system is configured to create a on demand schedule [based upon demand patterns and] the method further comprises moving the AV to an adjacent system configured with the rail, the adjacent system comprising at least one of a roadway, a waterway, airway, [etc.; and] dynamically detect a reflectance of an event from a plurality of events [which requires sharing the demand schedule])
d) dynamically adjust pricing; (Smith: pg. 088; smart card (containing an embedded computer chip) which stores various data on validity, transaction s, security protection, and in some cases user-related data type of user (e.g. senior, student or person with disabilities), loyalty programs, etc.)
e) provide for special agencies to delete, change, and share information (Smith: Fig. 002; [showing a database sharing data]).
The applied prior art does not explicitly teach:
(f) provide for the transit management system to take control of vehicles, h) provide for special agencies to take control of vehicles; i) provide for the transit management system to take control of vehicles that arrive at a platform; and j) provide the transit management system to take control of vehicles that depart from a platform; however, Khosla does teach
A method and system for autonomously controlling a vehicle to pick up and deliver a rider to designated pickup locations (Khosla: ¶ 084; In an example, the vehicle has a controller device coupled to the communication device to initiate movement of the drive train of the autonomous vehicle to move the autonomous vehicle to pick up the user from a pickup location along the railway system and to move the autonomous vehicle, independently from the other plurality of autonomous vehicles, along the railway system to a destination location.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Khosla teaches the limitation because It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Here, Khosla teaches autonomously picking up and delivering passengers from a designated pick-up location, the legal entity ultimately administratively in control of system is a matter of intended use, not the a matter of system design.
wherein control instructions include vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (Kim: ¶ 102; Col. 18, lns. 53-58; In response to determining not to assume remote ADAS control of the ADAS(s) of the vehicle 103, the ADAS command unit 206 may transmit an override rejection 418 to the local ADAS controller 120, which may process the rejection in block 420 and continue location control of the ADAS(s) of the vehicle 103. ) (Kim: ¶ 079; Col. 22, lns. 65 – Col. 23, ln 10; switching modes from the in-vehicle control to the remote (e.g., RSU)-based control is now provided in reference to FIGS. 4A and 4B. Once it is decided to transfer the control to the remote ADAS controller 122, during the feedback control phase, since it was determined that the data connection between the vehicle 103 and the remote ADAS controller 122 is sufficient, the remote ADAS controller 122 exchanges data with vehicle with low enough latency and high enough throughput to control the vehicle in real time. The vehicle 103 repeats sending its current dynamic state, such as its vehicle position (e.g., GPS coordinates), speed, rate of change, steering angle, etc., to the remote ADAS controller)
Previously applied art does teach:
g) provide for CATVs forming platoons with vehicles of other shared mobility service providers; however, Mudalige does teach
g) provide for CATVs forming platoons with vehicles of other shared mobility service providers (Mudalige: ¶ 075; For example, if road construction is abruptly encountered, and four lanes are reduced to two, changing the platoon to an in-line formation might be advantageous in order to facilitate traffic flow through the bottleneck.)
Further, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith with the teachings of Mudalige because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Smith teaches the element of network traffic control system to monitor sensors and share data through the cloud with mass transit vehicles; and Mudalige teaches a method of controlling vehicles through a combination of infrastructure and vehicle sensors. The combination of these elements results in the predictable benefit of a system that controls mass transit vehicles through a combination of infrastructure and vehicle sensors connected through the cloud. The mechanism of combination is well-known to those in the art as both teach wireless sharing of sensor data. Consequently, the combination is obvious to a person of ordinary skill in the art.
Response to Arguments
Applicant's remarks filed June 17, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(a) rejection is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 160-179 with respect to lateral acceleration teaching in Mudalige   (Applicant’s Arguments, pg. 13-14) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 161-163 with respect to applied prior art Smith’s teachings being directed to a general purpose transit system while the claimed invention is directed to dedicated CATV lanes and dedicated CATV bus stops and transit management systems and therefore are patentably distinguishable from general transit vehicles taught by Smith (Applicant’s Arguments, pg. 14-15) are not persuasive. Simple substitution of one known element for another to obtain predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Smith contains a transit system based on buses improved by the application of, at least, wireless routing, signaling, and emergency vehicle data (Smith, pgs. 29-31). As such, the buses are not “general vehicles” and one of ordinary skill in the art could predict that the buses taught in Smith could be substituted for CAVH vehicles as they contain many of the same (1) wireless communication modules; (2) sensors; (3) and data processing capabilities. Further a person of ordinary skill in the art would clearly see the advantages of transferring systems developed for autonomous transit and applying them non-autonomous personal vehicles as well as the reverse. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." (KSR, 550 U.S. at 421, 82 USPQ2d at 1397.) "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." (Id. at 420, 82 USPQ2d at 1397.) Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." (Id. at 418, 82 USPQ2d at 1396.) Consequently, Applicant's arguments with respect to obviousness of claims 161-163 have been fully considered but they are not persuasive. (MPEP § 2141(II)(C).
Applicant’s arguments with respect to claim 166 with respect to managing control in a specific transit terminal referencing Mudalige’s teachings  (Applicant’s Arguments, pg. 15) have been considered but are not persuasive. Applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Smith teaches CATV vehicles and the disputed limitations.
Applicant’s arguments with respect to claim 168-171 with respect to Smith that “Smith's TSP main system focus on controlling the traffic signal, which cannot be integrated into the CAVH system and work with the TCUs and TCCs in the CAVH system.“  (Applicant’s Arguments, pg. 15-16) have been considered. This argument is not persuasive. Smith teaches a wireless connection not only to a traffic controller, but also to a control center (Smith: pg. 069; communications from individual intersections to the central end (control center). There are some advanced TSP software packages that permit communications between the local intersection controllers at each intersection in the field and with the central end (control center).) And shows a graphic of such an arrangement in Figure 6:

    PNG
    media_image2.png
    579
    837
    media_image2.png
    Greyscale

Applicant further argues that Smith “does not include any automated driving tasks and direct vehicle control procedures [and therefore] substituting the Transit Management Center of Smith with the TCC/TCU network would not have been obvious to one of ordinary skill in the art.” (Applicant’s Arguments, pg. 15-16). Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the case of claims 168-171, either Aoude Kim has been applied as art, not Smith. Further, even prior to updating the action, Aoude teaches autonomous vehicles which would, to a person of ordinary skill in the art, include “automated driving tasks and direct vehicle control procedures.” (Applicant’s Arguments, pg. 16).
Applicant’s arguments with respect to claim 173-175 with respect to the assertion that ”the SRSE works differently from the claimed RSU, which uses a RSU or TCC/TCU to send control instructions to CATVs to achieve automated driving, and vehicle control instructions, including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction.” (Applicant’s Arguments, pg. 16-17) are not persuasive.  As discussed supra, Applicant’s arguments with respect to “automated driving, and vehicle control instructions, including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” are moot. (Applicant’s Arguments, pg. 16-17).
Applicant further argues that “SRSE works differently from the claimed RSU” (Applicant’s Arguments, pg. 16-17) because Aoude does not teach the use of local sensors; however, Aoude does teach local sensors (Aoude: ¶ 064; the RSE collects information from the sensors, other RSEs, OBEs, OPEs, local or central servers, and other data processing units. The RSE also saves the data received by it as well as may save the processed data at some or all the steps in the pipeline.) In argmento, should Aoude not teach local sensors, Kim cures such shortcomings by teaching the use of vehicle-based sensors, so the argument is moot. Applicant’s argues that Aoude does not teach “specific control instructions; however, Aoude teaches autonomous vehicles which would, to a person of ordinary skill in the art, include “automated driving tasks and direct vehicle control procedures.” (Aoude: ¶ 037; "ground transportation” [includes] motorized vehicles (autonomous, semi-autonomous, and non-autonomous), and rail vehicles). Applicant’s further arguments regarding individual vehicle control are moot with respect to the current applied rejection.
Applicant’s arguments with respect to claim 177-178 regarding “vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” (Applicant’s Arguments, pg. 18-19)  as discussed supra, the argument is moot.
Applicant’s arguments with respect to claim 179 regarding “vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” as discussed supra, the argument is moot. (Applicant’s Arguments, pg. 19-20).
Applicant’s arguments with respect to claim 164 regarding applied prior art “Glaon [sic] focus[ing] on the traditional bus, which does not consider a CATV,” (Applicant’s Arguments, pg. 20) are not persuasive. Simple substitution of one known element for another to obtain predictable results is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Galon teaches devices and methods related  to a non-autonomous bus system. One of ordinary skill in the art could predict that the buses taught in Smith could be substituted for CAVH vehicles because they are both buses and transferring technological developments between autonomous and non-autonomous vehicles is common in the art. Further a person of ordinary skill in the art would clearly see the advantages of transferring systems developed for non-autonomous transit and applying them to autonomous transit. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." (KSR, 550 U.S. at 421, 82 USPQ2d at 1397.) "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." (Id. at 420, 82 USPQ2d at 1397.) Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." (Id. at 418, 82 USPQ2d at 1396.) Consequently, Applicant's arguments with respect to obviousness of claims 161-163 have been fully considered but they are not persuasive. (MPEP § 2141(II)(C).
Applicant’s arguments with respect to claim 165, 167, 172 regarding “vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” as discussed supra, the argument is moot. (Applicant’s Arguments, pg. 21).
Applicant further argues with respect to claim 172 that “the information depends on the rider's cell phone to communicate with a rider on a peer-to-peer basis to pick up the rider on demand an application on his/her cell phone), which works differently from the claimed system.” (Applicant’s Arguments, pg. 21).  “It is improper to import claim limitations from the specification” (MPEP § 2111.01(II)) as “a goal of the specification is to provide a best mode to make and use an invention [and that] phrases such as ‘one technique,’ ‘can be carried out,’ and ‘a way’ . . . does not automatically lead to finding a clear disavowal of claim scope. We have also ‘expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment.” (Cont'l Circuits LLC v. Intel Corp., 915 F.3d 788 (Fed. Cir. 2019) (quoting Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005, 415 F.3d at 1323))). “’Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.’" (MPEP § 2111.01(II) quoting Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)). In the instant case, claim 172 recites, in substance, “transit management system of claim 160 configured as an open platform to provide functions for information inquiry by passengers and managers, customized automated driving services, legal and regulatory services, coordination and aid, broadcast, and user management.” A phone is a an open system, any user can purchase any phone and can use it to provide functions for information inquiry by passengers and managers by calling any other phone. As such the argument is not persuasive.
Applicant’s arguments with respect to claim 176 regarding “vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction” as discussed supra, the argument is moot. (Applicant’s Arguments, pg. 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Pan (US 20190265703 A) and Hicok (US 20190265703 A). Pan discloses transport arrangement system operates to provide a service, which can receive a transport pool request from a rider and Hicok discloses a semi-autonomous shared transportation vehicles such as shuttle systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663